Exhibit 4.1 DOUBLE HULL TANKERS, INC. FORM OF INDENTURE Dated as of [] [] Trustee TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions 1 SECTION 1.02.Other Definitions 6 SECTION 1.03.Incorporation by Reference of Trust Indenture Act 7 SECTION 1.04.Rules of Construction 7 ARTICLE TWO THE SECURITIES SECTION 2.01.Issuable in Series 7 SECTION 2.02.Establishment of Terms of Series of Securities 8 SECTION 2.03.Denominations; Provisions for Payment 10 SECTION 2.04.Execution and Authentication 11 SECTION 2.05.Registrar and Paying Agent 12 SECTION 2.06.Paying Agent to Hold Money in Trust 13 SECTION 2.07.Holder Lists 13 SECTION 2.08.Transfer and Exchange 14 SECTION 2.09.Mutilated, Destroyed, Lost and Stolen Securities 14 SECTION 2.10.Outstanding Securities 15 SECTION 2.11.Treasury Securities 15 SECTION 2.12.Temporary Securities 16 SECTION 2.13.Cancellation 16 SECTION 2.14.Defaulted Interest 16 SECTION 2.15.Global Securities 16 SECTION 2.16.CUSIP Numbers 18 SECTION 2.17.Benefits of Indenture 18 ARTICLE THREE REDEMPTION AND PREPAYMENT SECTION 3.01.Notices to Trustee 18 SECTION 3.02.Selection of Securities to be Redeemed 18 SECTION 3.03.Notice of Redemption 19 SECTION 3.04.Effect of Notice of Redemption 20 SECTION 3.05.Deposit of Redemption Price 20 SECTION 3.06.Securities Redeemed in Part 21 i ARTICLE FOUR COVENANTS SECTION 4.01.Payment of Securities 21 SECTION 4.02.SEC Reports 21 SECTION 4.03.Compliance Certificate 21 SECTION 4.04.Further Instruments and Acts 22 SECTION 4.05.Corporate Existence 22 SECTION 4.06.Calculation of Original Issue Discount 22 SECTION 4.07.Additional Amounts 22 ARTICLE FIVE SUCCESSOR COMPANIES SECTION 5.01.Merger, Consolidation or Sale of Assets 23 SECTION 5.02.Surviving Person Substituted 24 ARTICLE SIX DEFAULTS AND REMEDIES SECTION 6.01.Events of Default 25 SECTION 6.02.Acceleration 27 SECTION 6.03.Other Remedies 27 SECTION 6.04.Waiver of Past Defaults 28 SECTION 6.05.Control by Majority 28 SECTION 6.06.Limitation on Suits 28 SECTION 6.07.Rights of Holders to Receive Payment 29 SECTION 6.08.Collection Suit by Trustee 29 SECTION 6.09.Trustee May File Proofs of Claim 29 SECTION 6.10.Priorities 29 SECTION 6.11.Undertaking for Costs 30 SECTION 6.12.Waiver of Stay or Extension Laws 30 ARTICLE SEVEN TRUSTEE SECTION 7.01.Duties of Trustee 30 SECTION 7.02.Rights of Trustee 32 SECTION 7.03.Individual Rights of Trustee 33 SECTION 7.04.Trustee’s Disclaimer 33 SECTION 7.05.Notice of Defaults 33 ii SECTION 7.06.Reports by Trustee to Holder 33 SECTION 7.07.Compensation and Indemnity 34 SECTION 7.08.Replacement of Trustee 34 SECTION 7.09.Successor Trustee by Merger 35 SECTION 7.10.Eligibility; Disqualification 35 SECTION 7.11.Preferential Collection of Claims Against Company 36 ARTICLE EIGHT LEGAL DEFEASANCE, COVENANT DEFEASANCE AND SATISFACTION AND DISCHARGE SECTION 8.01.Option to Effect Legal Defeasance or Covenant Defeasance 36 SECTION 8.02.Legal Defeasance and Discharge 36 SECTION 8.03.Covenant Defeasance 37 SECTION 8.04.Conditions to Legal or Covenant Defeasance 37 SECTION 8.05.Deposited Money and U.S. Government Obligations to be Held in Trust; Other Miscellaneous Provisions 38 SECTION 8.06.Repayment to Company 39 SECTION 8.07.Reinstatement 39 SECTION 8.08.Satisfaction and Discharge of Indenture 40 ARTICLE NINE AMENDMENTS SECTION 9.01.Without Consent of Holders 41 SECTION 9.02.With Consent of Holders 42 SECTION 9.03.Compliance with Trust Indenture Act 43 SECTION 9.04.Revocation and Effect of Consents and Waivers 43 SECTION 9.05.Notation on or Exchange of Securities 43 SECTION 9.06.Trustee to Sign Amendments 43 SECTION 9.07.Payment for Consent 44 ARTICLE TEN MISCELLANEOUS SECTION 10.01.Trust Indenture Act Controls 44 SECTION 10.02.Notices 44 SECTION 10.03.Communication by Holders with Other Holders 45 SECTION 10.04.Certificate and Opinion as to Conditions Precedent 45 SECTION 10.05.Statements Required in Certificate or Opinion 45 SECTION 10.06.Acts of Holders 45 SECTION 10.07.Rules by Trustee, Paying Agent and Registrar 47 iii SECTION 10.08.Legal Holidays 47 SECTION 10.09.Governing Law 47 SECTION 10.10.No Recourse Against Others 47 SECTION 10.11.Successors 47 SECTION 10.12.Multiple Originals 48 SECTION 10.13.Table of Contents; Headings 48 SECTION 10.14.Severability 48 iv CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 7.10 (b) 7.10 (c) Not Applicable 311 (a) 7.11 (b) 7.11 (c) Not Applicable 312 (a) 2.06 (b) 10.03 (c) 10.03 313 (a) 7.06 (b)(1) Not Applicable (b)(2) 7.06 (c) 7.06 (d) 7.06 314 (a) 4.02;4.03 (b) Not Applicable (c)(1) 10.04 (c)(2) 10.04 (c)(3) Not Applicable (d) Not Applicable (e) 10.05 (f) Not Applicable 315 (a) 7.01 (b) 7.05 (c) 7.01 (d) 7.01 (e) 6.11 316 (a) (last sentence) 2.10 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) Not Applicable (b) 6.07 (c) 2.13 317(a)(1) 6.08 (a)(2) 6.09 (b) 2.05 318(a) 10.01 (b) Not Applicable (c) 10.01 *This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. Table of Contents INDENTURE dated as of [], between DOUBLE HULL TANKERS, INC., a Marshall Islands corporation, and [], as trustee. The Company and the Trustee agree as follows for the benefit of each other and for the equal and ratable benefit of the Holders of the securities issued under this Indenture (the “Securities”): ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01.Definitions. For all purposes under this Indenture and any supplemental indenture hereto, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the following meanings: “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), when used with respect to any Person, shall mean the power to direct or cause the direction of the management or policies of such Person, directly or indirectly, whether through the ownership of voting securities, by agreement or otherwise. “Agent” means any Registrar, Paying Agent or co-registrar. “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company, or any authorized committee of the Board of Directors. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of the certificate and delivered to the Trustee. “Business Day” means any day other than a Legal Holiday. “Capital Stock” means, with respect to any Person, any shares or other equivalents (however designated) of any class of corporate stock or partnership interests or any other participations, rights, warrants, options or other interests in the nature of an equity interest in such Person, including preferred stock, including any debt security convertible or exchangeable into such equity interest. 1 Table of Contents “Clearstream” means Clearstream Banking, société anonyme, or any successor thereto. “Commodity Price Protection Agreement” means, in respect of a Person, any forward contract, commodity swap agreement, commodity option agreement or other similar agreement or arrangement designed to protect such Person against fluctuations in commodity prices. “Company” means Double Hull Tankers, Inc., and any and all successors thereto. “Company Order” means a written order signed in the name of the Company by two Officers, one of whom must be the Company’s principal executive officer, principal financial officer or principal accounting officer. “Corporate Trust Office of the Trustee” shall be the address of the Trustee specified in Section10.02 hereof or such other address as to which the Trustee may give notice to the Company. “Currency Exchange Protection Agreement” means, in respect of a Person, any foreign exchange contract, currency swap agreement, currency option or other similar agreement or arrangement designed to protect such Person against fluctuations in currency exchange rates. “Debt” means, with respect to any Person (without duplication): (a)the principal of and premium (if any) in respect of any obligation of such Person for money borrowed, and any obligation evidenced by notes, debentures, bonds or other similar instruments for the payment of which such Person is responsible or liable; (b)all obligations of such Person as lessee under leases required to be capitalized on the balance sheet of the lessee under generally accepted accounting principles and leases of Property made as part of any sale and leaseback transaction entered into by such Person; (c)all obligations of such Person issued or assumed as the deferred purchase price of Property, all conditional sale obligations of such Person and all obligations of such Person under any title retention agreement (but excluding trade accounts payable arising in the ordinary course of business); (d)all obligations of such Person for the reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction; (e)all obligations of the type referred to in clauses (a) through (d) of other Persons and all dividends of other Persons for the payment of which, in either case, such Person is responsible or liable, directly or indirectly, as obligor, guarantor or otherwise, including by means of any Guarantee; 2 Table of Contents (f)all obligations of the type referred to in clauses (a) through (d) of other Persons secured by any Lien on any Property of such Person (whether or not such obligation is assumed by such Person); and (g)to the extent not otherwise included in this definition, obligations pursuant to any Interest Rate Agreement, Currency Exchange Protection Agreement, Commodity Price Protection Agreement or any other similar agreement or arrangement of such Person. “Default” means any event that is, or after notice or passage of time or both would be, an Event of Default. “Definitive Security” means a certificated Security registered in the name of the Holder thereof and issued in accordance with Section2.08 hereof. “Depositary” means, with respect to the Securities issuable or issued in whole or in part in global form, the Person specified in Section2.15 hereof as the Depositary with respect to the Securities, and any and all successors thereto appointed as depositary hereunder and having become such pursuant to the applicable provision of this Indenture. “Dollar” means a dollar or other equivalent unit in such coin or currency of the United States as at the time shall be legal tender for the payment of public and private debt. “Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System, or any successor thereto. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Foreign Currency” means any currency or currency unit issued by a government other than the government of The United States of America. “GAAP” means generally accepted accounting principles in the United States of America as determined by the Public Company Accounting Principles Oversight Board. “Global Security”when used with respect to any Series of Securities issued hereunder, means a Security which is executed by the Company and authenticated and delivered by the Trustee to the Depositary or pursuant to the Depositary’s instruction, all in accordance with this Indenture and an indenture supplemental hereto, if any, or Board Resolution and pursuant to a Company Order, which shall be registered in the name of the Depositary or its nominee and which shall represent, and shall be denominated in an amount equal to the aggregate principal amount of, all the outstanding Securities of such Series or any portion thereof, in either case having the same terms, including, without limitation, the same original issue date, date or dates on which principal is due, and interest rate or method of determining interest and which shall bear the legend as prescribed by Section2.15(c). 3 Table of Contents “Global Security Legend” means the legend set forth in Section2.15(c), which is required to be placed on all Global Securities issued under this Indenture. “Guarantee” means a guarantee (other than by endorsement of negotiable instruments for collection in the ordinary course of business), direct or indirect, in any manner (including, without limitation, by way of a pledge of assets or through letters of credit or reimbursement agreements in respect thereof), of all or any part of any Debt. The term “Guarantor” shall mean any Person Guaranteeing any obligation. “Holder” means a Person in whose name a Security is registered on the Registrar’s books. “Indenture” means this Indenture, as amended or supplemented from time to time. “Interest Payment Date” when used with respect to any Series of Securities, means the date specified in such Securities for the payment of any installment of interest on those Securities. “Interest Rate Agreement” means, for any Person, any interest rate swap agreement, interest rate cap agreement, interest rate collar agreement or other similar agreement designed to protect against fluctuations in interest rates. “Lien” means, with respect to any Property of any Person, any mortgage or deed of trust, pledge, hypothecation, assignment, deposit arrangement, security interest, lien, charge, encumbrance, preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever on or with respect to such Property (including any capital lease obligation, conditional sale or other title retention agreement having substantially the same economic effect as any of the foregoing or any sale and leaseback transaction). “Maturity,” when used with respect to any Security or installment of principal thereof, means the date on which the principal of such Security or such installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, notice of option to elect repayment or otherwise. “Officer” means, with respect to any Person, the Chairman of the Board, the Chief Executive Officer, the President, the Chief Operating Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the Secretary or any Vice-President of such Person. “Officers’ Certificate” means a certificate signed on behalf of the Company by two Officers of the Company, one of whom must be the principal executive officer, the principal financial officer or the principal accounting officer of the Company, that meets the requirements of Section10.04 and 10.05 hereof. 4 Table of Contents “Opinion of Counsel” means an opinion from legal counsel, that meets the requirements of Section10.04 hereof. The counsel may be an employee of or counsel to the Company, any Subsidiary of the Company or the Trustee. “Original Issue Discount Security” means any Security that provides for an amount less than the stated principal amount thereof to be due and payable upon declaration of acceleration of the maturity thereof pursuant to Section6.02. “Participant” means, with respect to the Depositary, Euroclear or Clearstream, a Person who has an account with the Depositary, Euroclear or Clearstream, respectively (and, with respect to the Depository Trust Company, shall include Euroclear and Clearstream). “Person” means any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof or any other entity. “Property” means, with respect to any Person, any interest of such Person in any kind of property or asset, whether real, personal or mixed, or tangible or intangible, including Capital Stock in, and other securities of, any other Person. “Responsible Officer” with respect to the Trustee, means any Vice President, Assistant Vice President, Assistant Treasurer or any other officer of the Trustee assigned by the Trustee to administer its corporate trust matters and who customarily performs functions similar to those performed by such Persons who at the time shall be such officers, respectively, or to whom any corporate trust matter is referred because of such Person’s knowledge of and familiarity with the particular subject and who shall have direct responsibility for administration of this Indenture. “SEC” means the Securities and Exchange Commission. “Securities” has the meaning assigned to it in the preamble to this Indenture. “Securities Act” means the Securities Act of 1933, as amended. “Series” or “Series of Securities” means each series of debentures, notes or other debt instruments of the Company created pursuant to Sections2.01 and 2.02 hereof. “Significant Subsidiary” means any Subsidiary that would be a “Significant Subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X promulgated by the SEC. “Stated Maturity,” when used with respect to any Security, means the date specified in such Security as the fixed date on which an amount equal to the principal amount of such Security is due and payable. 5 Table of Contents “Subsidiary” of any Person means any corporation, limited liability company, association, partnership or other business entity of which more than 50% of the total voting power of shares of Capital Stock or other interests (including partnership interests) entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof is at the time owned or controlled, directly or indirectly, by (i)such Person, (ii)such Person and one or more Subsidiaries of such Person or (iii)one or more Subsidiaries of such Person. “TIA” means the Trust Indenture Act of 1939 (15 U.S.C. §§ 77aaa-77bbbb) and the rules and regulations thereunder as in effect on the date on which this Indenture is qualified under the TIA, except as provided in Section9.03. “Trustee” means the party named as such above until a successor replaces it in accordance with the applicable provisions of this Indenture and thereafter means the successor serving hereunder. “U.S. Government Obligations” means direct obligations (or certificates representing an ownership interest in such obligations) of the United States of America (including any agency or instrumentality thereof) for the payment of which the full faith and credit of the United States of America is pledged and which are not callable or redeemable at the issuer’s option. “U.S. Person” means a U.S. person as defined in Rule902(k) under the Securities Act. “Voting Stock” of any Person means all classes of Capital Stock or other interests (including partnership interests) of such Person then outstanding and normally entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof. SECTION 1.02.Other Definitions. Term Defined in Section “Additional Amounts” 4.07 “Covenant Defeasance” 8.03 “Custodian” 6.01 “Event of Default” 6.01 “Legal Defeasance” 8.02 “Legal Holiday” 10.08 “Paying Agent” 2.05 “Registrar” 2.05 “Relevant Taxing Jurisdiction” 4.07 “Service Agent” 2.05 “Surviving Person” 5.01 “Taxes” 4.07 6 Table of Contents SECTION 1.03.Incorporation by Reference of Trust Indenture Act.This Indenture is subject to the mandatory provisions of the TIA, which are incorporated by reference in and made a part of this Indenture.The following TIA terms used in this Indenture have the following meanings: “indenture securities” means the Securities; “indenture security Holder” means a Holder of a Security; “indenture to be qualified” means this Indenture; “indenture trustee” or “institutional trustee” means the Trustee; and “obligor” on the Securities means the Company and any successor obligor upon the Securities. All other terms used in this Indenture that are defined by the TIA, defined by the TIA’s reference to another statute or defined by SEC rule under the TIA have the meanings so assigned to them. SECTION 1.04.Rules of Construction.Unless the context otherwise requires: (1)a term has the meaning assigned to it; (2)an accounting term not otherwise defined has the meaning assigned to it in accordance with GAAP; (3)“or” is not exclusive; (4)words in the singular include the plural, and in the plural include the singular; (5)provisions apply to successive events and transactions; and (6)references to sections of or rules under the Securities Act shall be deemed to include substitute, replacement or successor sections or rules adopted by the SEC from time to time. ARTICLE TWO THE SECURITIES SECTION 2.01.Issuable in Series.The aggregate principal amount of Securities that may be authenticated and delivered under this Indenture is unlimited.The Securities may be issued in one or more Series. All Securities of a Series shall be identical except as may be set forth in a Board Resolution, a supplemental indenture or an Officers’
